Citation Nr: 0334157	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia. 

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

Although the veteran failed to report for his July 2003 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board, evidence since obtained indicates the veteran was 
involuntarily hospitalized at that time.  And since the Board 
is reopening his claim in this decision and directing further 
development of it before deciding the merits, there is no 
need to reschedule his hearing before doing this 
and remanding his case to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


FINDINGS OF FACT

1.  A July 1957 RO rating decision denied service connection 
for schizophrenia.  The veteran, via notice to his mother-
guardian, was advised of that decision and of his procedural 
and appellate rights, but he did not timely appeal.

2.  Some of the evidence received since that July 1957 RO 
decision, however, was not of record when that decision was 
issued, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for schizophrenia.



CONCLUSIONS OF LAW

1.  The July 1957 RO rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Evidence received subsequent to that July 1957 RO 
determination is new and material, and the claim for service 
connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The RO attempted to notify the veteran of information and 
evidence that would be new and material to his case in notice 
letters dated April 15, 2001, February 12, 2002, and March 
12, 2002.  Although he responded with the type evidence VA 
had requested, those notice letters were in violation of the 
holding in a recent precedent decision issued by the U.S. 
Court of Appeals for the Federal Circuit.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In 
this decision, the Federal Circuit Court invalidated VA's 30-
day initial response period contained in VA's implementing 
regulation, 38 C.F.R. § 3.159(b)(1), as inconsistent with the 
one-year notice period Congress established in 
38 U.S.C.A.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day due process period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify communication is potentially 
misleading and detrimental to veterans whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  The Federal Circuit Court further 
found that VA's rule allowing for a two-pronged 30-day 
initial due process period, followed by an explanation that 
the claimant still had the remainder of the one-year appeal 
period to submit evidence, was an unreasonable exercise of 
agency discretion.  

Since, however, the veteran's petition to reopen his claim is 
being granted in this decision, and his claim is then being 
remanded to the RO for additional notification and 
development before actually deciding whether there has been 
full compliance with the VCAA, the Federal Circuit Court's 
holding in the PVA case need not be discussed any further at 
this juncture.  Once the RO completes the requested 
development, on remand, the Board will better be able to 
address the VCAA.



Also, the Board points out that the amendments to 38 C.F.R. 
§ 3.156, in particular, only apply to claims to reopen that 
were received on or after August 29, 2001.  The veteran 
petitioned the RO to reopen his claim in August 2000, which 
was prior to the August 29, 2001, cutoff date.  Thus, the 
amended regulation resulting from the VCAA does not apply 
with regards to what constitutes new and material evidence.  
The Board must use, instead, the former definition in 
§ 3.156.

II.  New and Material Evidence

Decisions of the RO-if, as here, not timely appealed, are 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
But it is possible to reopen a previously denied claim by 
submitting evidence that is both new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

For claims, as here, received prior to August 29, 2001, 
evidence is new and material if it was not previously 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  



In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Historically, the veteran first claimed entitlement to 
service connection for what he termed a "nervous 
condition."  And his claim was denied by the RO in a 
July 1957 rating decision (RD).  The RO noted that, although 
the evidence then of record contained a diagnosis of a 
schizophrenic reaction, there still was no indication of this 
condition before approximately 6 weeks prior to the veteran's 
admission on March 25, 1957, to the VA Hospital in Wilkes-
Barre, Pennsylvania.  So according to the evidence available 
at that time, the condition was not initially manifested 
while he was in service or even within the one-year 
presumptive period after his service concluded in May 1955.

Although appropriately notified (via his mother-guardian) of 
the RO's July 1957 decision denying his claim, and apprised 
of his procedural and appellate rights, the veteran did not 
timely appeal that decision.  So it became final and binding 
on him based on the evidence then of record.

The starting point, then, for determining whether new and 
material evidence has been submitted to reopen this claim is 
July 1957 since that was the last unappealed determination.  
See Evans, 9 Vet. App. at 285.

The evidence received since that July 1957 RO decision 
consists of lay statements and nexus opinions from the 
veteran's private physician.

The lay statements are offered to show that the veteran 
suffered a nervous breakdown in March 1956 (less than one 
year after service), at which time he had to take off work 
and be hospitalized.  

The nexus opinions from the veteran's private practioner are 
dated November 2002 and February 2003.  The November 2002 
statement does not constitute new and material evidence, 
alone, because it merely reiterates what the veteran had told 
the health care practioner.  But the February 2003 nexus 
opinion confirms the examiner independently considered 
additional medical records, including the veteran's SMRs such 
as the report of his service entrance examination.  Also 
considered were the lay statements alluded to above-offered 
to show the date of onset of the veteran's psychotic 
symptoms, and the report of a VA hospitalization from March 
1956 to August 1957 showing the veteran received a diagnosis 
of schizophrenia.  The private examiner explained that, based 
on his examination of these documents, in his opinion, the 
veteran developed his schizophrenia at about the time of his 
service discharge or certainly prior to one year after his 
discharge.  

Presuming the credibility of this evidence, it is both new 
and material.  It is medical evidence offered to show the 
veteran developed a compensable psychosis (schizophrenia) 
within one year of his discharge from service.  
38 C.F.R. § 3.303(d).  This statement was not of record when 
the RO denied the claim many years ago, in July 1957.  So it 
is new.  It also is material because it causally relates the 
veteran's schizophrenia to his service in the military or 
definitely to a time contemporaneous to his service.  This 
additional evidence, then, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia.  Therefore, the 
petition to reopen this claim must be granted.

ORDER

The petition to reopen the claim for service connection for 
schizophrenia is granted, subject to the further notification 
and development directed in the remand below.




REMAND

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for a pre-existing condition if it was aggravated 
during service beyond its natural progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Furthermore, psychoses such as 
schizophrenia will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As already mentioned, in his February 2003 medical opinion 
the veteran's private practioner asserts that the veteran's 
schizophrenia developed at least prior to one year following 
his discharge from service.  Several lay statements also 
indicate the veteran had a "nervous breakdown" in March 
1956, i.e., within the one-year presumptive period following 
service, as a result had to take time off from work, and even 
had to be hospitalized.  If true, this indeed would tend to 
show that service connection for schizophrenia is warranted.

Other evidence of record, however, including hospitalization 
reports, social work surveys, and medical records compiled 
and dated from 1957 through 1962 (historical evidence which 
remains a part of the veteran's permanent record) suggest 
these events did not occur until March 1957 (not March 1956).  
And if that is true, the veteran's psychiatric symptoms may 
not have been initially manifested, as alleged, within the 
one-year presumptive period following service.

Also, one lay statement, dated January 2002, indicates the 
veteran manifested some symptoms (agitation, confusion, 
indecisiveness, and an inability to sit still) as early as 
October 1955, only 5 months after his service in the military 
ended.  As well, there is some other evidence of record 
suggesting he even may have had a nervous condition for 
approximately 15 years prior to 1962 (i.e., since about 1947, 
approximately 10 years prior to service.).  So, at present, 
there is evidence suggesting he had psychiatric impairment 
both prior and immediately subsequent to service.  This, in 
turn, makes it impossible for the Board to determine when he 
began experiencing the effects of his schizophrenia.  So a 
medical opinion is needed concerning this to decide his 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002).

Also, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, since this case is being remanded for other 
reasons, the RO should take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Contact the veteran's private 
physician, George Yurko, Rural Health 
Corporate Medical, Black Creek Health 
Center, PO BOX 605, Nuremberg, PA 18241-
3201, and ask for a copy of the document 
he based his opinion on showing the 
veteran was hospitalized from 1956 to 
1957 for schizophrenia.

2.  Also make a copy of the discharge 
summary of the veteran's March 25, 1957 - 
August 6, 1957 hospitalization at the VA 
Medical Center (VAMC) in Wilkes-Barre, 
Pennsylvania, for treatment of 
schizophrenia.  Send it to George Yurko, 
Rural Health Corporate Medical, Black 
Creek Health Center, PO BOX 605, 
Nuremberg, PA 18241-3201, and ask him 
whether the dates in that document change 
his February 2003 opinion.  

3.  As well, ask Dr. Yurko to consider 
the lay statement, dated in January 2002, 
reporting the veteran manifested some 
symptoms (agitation, confusion, 
indecisiveness, and an inability to sit 
still) as early as October 1955, only 5 
months after his service in the military 
had ended.  Also ask Dr. Yurko to 
consider still other evidence of record 
suggesting the veteran even may have had 
a nervous condition for approximately 
15 years prior to 1962 (i.e., since about 
1947, approximately 10 years prior to 
service.).  Does this additional evidence 
further support or change the conclusion 
he reached in February 2003?

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

5.  Then readjudicate the claim for 
service connection for schizophrenia on a 
de novo basis.  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



